13‐1706 
     United States v. Brown 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                     ____________________ 
                                                                                        
                                       August Term, 2014 
      
              (Submitted: February 17, 2015             Decided:  June 14, 2016) 
      
                                      Docket No. 13‐1706 
 1                                              
 2                                   ____________________ 
 3    
 4   UNITED STATES OF AMERICA,                                                          
 5          
 6                                Appellee,                                     
 7                    v. 
 8    
 9   NATHAN BROWN, 
10    
11                                Defendant‐Appellant. 
12    
13                              ____________________ 
14    
15   Before: POOLER, SACK, and DRONEY, Circuit Judges. 
16    
17         Appeal from a January 29, 2013 judgment of the United States District 

18   Court for the Northern District of New York (Sharpe, J.), sentencing Defendant‐

19   Appellant Nathan Brown to 60 years’ imprisonment. The sentencing transcript 
 1   suggests that the district court may have based its sentence on a clearly 

 2   erroneous understanding of the facts. Accordingly, we remand for resentencing. 

 3         Judge Droney dissents in a separate opinion. 

 4                                 ____________________ 

 5                             Brenda K. Sannes and Richard D. Belliss, Assistant 
 6                             United States Attorneys, for Richard S. Hartunian, 
 7                             United States Attorney for the Northern District of New 
 8                             York, Syracuse, NY, for Appellee. 
 9    
10                             S. Michael Musa‐Obregon, Maspeth, NY, for Defendant‐
11                             Appellant. 
12    
13   POOLER, Circuit Judge: 

14         Nathan Brown pleaded guilty to three counts of production of child 

15   pornography, in violation of 18 U.S.C. § 2251(a), and two counts of possession of 

16   child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). The district court 

17   (Sharpe, J.) imposed a sentence of 60 years’ imprisonment. Brown now 

18   challenges that sentence, arguing that the district court miscalculated his 

19   guidelines range and that the sentence is otherwise procedurally and 

20   substantively unreasonable. We reject Brown’s challenge to the guidelines 




                                              2 
 1   calculations, but we remand for resentencing to ensure that the sentence is not 

 2   based on a clearly erroneous understanding of the facts. 

 3                                    BACKGROUND1 

 4         In February 2012, federal investigators discovered eleven images on a 

 5   child‐pornography website that appeared to have been uploaded by the same 

 6   person. Two of the images depicted the same eight‐year‐old girl. By examining 

 7   metadata from one of the images, investigators determined that the image had 

 8   been taken using a Motorola Droid X cell phone. The metadata also revealed GPS 

 9   coordinates associated with the image. With assistance from the cell phone 

10   carrier in that region for the Motorola Droid X, investigators determined the 

11   approximate area where the photograph was taken. They then spoke with the 


     1 We set forth the facts in detail because we think it important to a full 
     appreciation of the rationale underlying the district court’s sentence. See United 
     States v. C.R., 792 F. Supp. 2d 343, 378‐404 (E.D.N.Y. 2011) (describing in detail 
     the injury suffered by victims as a result of the dissemination of child 
     pornography), vacated on other grounds sub nom. United States v. Reingold, 731 F.3d 
     204 (2d Cir. 2013); cf. also Reingold, 731 F.3d at 233 (Sack, J., concurring) (“I have 
     no doubt that there are appeals in such cases that require the reviewing court to 
     engage in a carefully, even painfully, detailed analysis of the child pornography 
     and abuse at issue.”). We do so with some misgivings, however, as we fear that 
     an easily accessible detailed description of the events might worsen the mental 
     anguish suffered by the victims.  

                                                3 
 1   superintendent of schools within that area, who identified the girl after viewing a 

 2   sanitized version of the photograph.  

 3         Federal agents visited the girl’s home and spoke with her mother, who 

 4   identified her daughter in four images of child pornography. The girl’s mother 

 5   also recognized her thirteen‐year‐old niece in two of the images. The mother told 

 6   investigators that the two girls would sometimes spend time together at a trailer 

 7   home that had been rented by defendant Nathan Brown and the mother’s sister.  

 8         Investigators interviewed the eight‐year‐old girl, who told them that, 

 9   while babysitting, Brown would “play house” with the girls, and she would play 

10   the “baby” and wear a diaper. Brown would periodically “change” the diaper as 

11   if it were soiled. She reported that, while doing so, Brown had touched her as he 

12   “cleaned” her vaginal area with a baby wipe. Brown also took pictures of the 

13   girls as this was occurring. 

14         Both girls recognized themselves in the photographs that they were shown 

15   by investigators, and they remembered a number of the pictures that had been 

16   taken while they were awake. One of the girls told investigators that Brown 




                                              4 
 1   offered to buy her an iPad if she allowed him to take more pictures of her, which 

 2   she refused.  

 3         Based on the information provided by the girls and their parents, federal 

 4   agents obtained a search warrant for Brown’s residence and electronic devices. 

 5   They executed the warrant at Brown’s home and found him attempting to delete 

 6   child pornography from his computer. The agents arrested Brown and seized his 

 7   computers, cell phones, storage devices, and cameras.  

 8         After his arrest, Brown told investigators that he had been viewing child 

 9   pornography online daily using software that hid his IP address. He admitted to 

10   taking nude photographs of children with his phone, including approximately 

11   100 photographs of the two girls depicted on the child‐pornography website that 

12   he uploaded from his phone to his computer. Images of the eight‐year‐old girl 

13   included a picture of her wearing only a shirt, with her vagina exposed, and with 

14   an open diaper next to each of her legs. In another, the girl was naked in a 

15   bathtub, again with her genitalia exposed. Additional pictures included close‐up 

16   images of the girl’s vagina, an image of a male hand pulling aside the girl’s 

17   underwear, and an image of a child’s hand holding an adult penis. The girl is 


                                              5 
 1   sleeping in several of these images. The images of the girl’s cousin showed her 

 2   sleeping, with her underwear pulled to the side and her vagina exposed, with 

 3   her breast exposed, with an adult penis next to her mouth, and with an adult 

 4   penis on her lips. The images also included close‐up pictures of her vagina.  

 5             Brown told investigators that he had also taken sexually explicit 

 6   photographs and videos of a third victim, who was eight years old at the time. 

 7   Investigators found images and videos of this third victim on Brown’s computer. 

 8   One video showed Brown touching his penis to her hand and ejaculating on it. 

 9   Another showed him ejaculating on her feet, and a third showed him pulling 

10   down her underwear and spreading her vagina with his fingers. Brown admitted 

11   to pulling down her underwear and photographing her while she was sleeping. 

12   The third victim was “asleep the entire time during the production of the images 

13   and videos” and has “no knowledge of having been victimized by Brown.” PSR 

14   ¶ 35.  

15             After Brown’s arrest, investigators conducted forensic analysis of his 

16   computers and phones. They found the eleven images that originally prompted 

17   the investigation on Brown’s computers. They also discovered photos that Brown 


                                                 6 
 1   had taken by hiding a pinhole camera in the bathroom of a home during a pool 

 2   party and in the bathroom of a hotel at a public water park. The presentence 

 3   report indicates that Brown also produced 33 files of a “Victim #4” and 2 files of a 

 4   “Victim #5.” PSR ¶ 36.  The images of Victim #4 “depicted a female 

 5   approximately eight to nine years old with black hair opening her vagina,” and 

 6   the images of Victim #5 “depict an unknown infant.” PSR ¶ 37. 

 7         Brown’s computers collectively contained over 25,000 still images and 365 

 8   videos of child pornography, including approximately 4 still images involving 

 9   torture, 60 displaying bondage, 30 depicting bestiality, 1,873 involving sexual 

10   intercourse, 160 involving objects, and 18 involving infants. In total, 299 victims 

11   were identified in these images. 

12         A grand jury indicted Brown with three counts of producing child 

13   pornography and two counts of possessing child pornography. Brown pleaded 

14   guilty to all five counts pursuant to a plea agreement. Under the plea agreement, 

15   Brown faced a mandatory minimum of 15 years’ imprisonment, and he reserved 

16   the right to appeal any sentence greater than 405 months’ imprisonment.  




                                               7 
 1         The probation office prepared a presentence investigation report in 

 2   advance of Brown’s sentencing. In determining Brown’s guidelines range, the 

 3   presentence report “grouped” Counts 1, 4, and 5, because those counts involved 

 4   “substantially the same harm.” U.S.S.G. § 3D1.2(b). The base offense level for this 

 5   group was 32. The base offense level was then increased 14 levels because of five 

 6   sentencing enhancements: (1) a four‐level increase pursuant to Section 

 7   2G2.1(b)(1)(A) because “the offense involved a minor who had . . . not attained 

 8   the age of twelve years;” (2) a two‐level increase pursuant to 

 9   Section 2G2.1(b)(2)(A) because “the offense involved[] the commission of . . . 

10   sexual contact;” (3) a four‐level increase pursuant to Section 2G2.2(b)(4) because 

11   the offense “involved material that portrays sadistic or masochistic conduct or 

12   other depictions of violence;” (4) a two‐level increase pursuant to 

13   Section 2G2.1(b)(5) because “the minor was . . . in the custody, care, or 

14   supervisory control of the defendant;” and (5) a two‐level increase pursuant to 

15   Section 3A1.1(b)(1) because “the defendant knew or should have known that a 

16   victim of the offense was a vulnerable victim.” These enhancements increased 

17   Brown’s adjusted offense level for this group to 46.  


                                               8 
 1         The presentence report then repeated this process for Groups 2 and 3, 

 2   which corresponded to Counts 2 and 3, and determined that each of those counts 

 3   carried a total offense level of 42. This resulted in a “combined adjusted offense 

 4   level” on all counts of 49. Brown received another five‐level enhancement 

 5   pursuant to Section 4B1.5(b) because he “engaged in a pattern of activity 

 6   involving prohibited sexual conduct,” raising the adjusted offense level to 54. 

 7   Finally, Brown received a three‐level reduction pursuant to Section 3E1.1 because 

 8   he accepted responsibility for his crimes, resulting in a total offense level of 51. 

 9   This was “treated as” an offense level of 43, the maximum offense level under the 

10   guidelines. See U.S.S.G. ch. 5, pt. A, application note 2. 

11         At criminal history category I and offense level 43, Brown’s recommended 

12   sentence under the guidelines was initially life imprisonment. Because each 

13   count was subject to a statutory maximum, however, Brown’s recommended 

14   sentence became 110 years’ imprisonment.  

15         At sentencing, the government requested this maximum sentence. Defense 

16   counsel requested the mandatory minimum sentence of 15 years’ imprisonment. 

17   The court heard from the families of the victims, who described the significant 


                                                9 
 1   behavioral issues from which the victims suffer and how they struggled to 

 2   maintain relationships with family and friends. One victim’s family told the 

 3   court that the family “fel[t] violated in the worst imaginable way” and that the 

 4   victim “lives in fear” and continues to “struggle with what happened.” App’x at 

 5   83.  The third victimʹs mother, however, did not submit a victim impact 

 6   statement because her daughter “was unaware of the abuse” and there was “no 

 7   negative impact” on her daughter. PSR ¶ 51. 

 8         The district court began its remarks at sentencing by discussing the various 

 9   sentencing enhancements that applied in Brown’s case. The court then discussed 

10   the seriousness of Brown’s crimes, noting “the trauma to these three children [as] 

11   reflected in the presentence report [and] the statements of the relatives who have 

12   appeared on their behalf,” which the court said “demonstrate[d] how drastic and 

13   dramatic the criminal conduct [was] here.” App’x at 100. With respect to the 

14   possession counts, the court stated that the children depicted in the photographs 

15   Brown possessed “were hijacked by people exactly like . . . Brown, put through 

16   [torture, sexual intercourse, bestiality, and bondage], [and] photographed,” and 

17   that the children would worry “for the rest of their li[v]e[s]” that ʺthose 


                                              10 
 1   photographs are out there forever.” App’x at 100. The court also said that 

 2   Brown’s crimes were “as serious . . . as federal judges confront” and that Brown 

 3   was “the worst kind of dangerous sex offender.” App’x at 101‐02. In discussing 

 4   the need to protect the public from Brown, the court said to him, “[I]t may be 

 5   true that you could not help yourself, but it’s also true that y[ou] destroyed the 

 6   lives of three specific children . . . .” App’x at 101.  

 7          The court then imposed a sentence of 60 years’ imprisonment. It explained 

 8   its selection of this sentence as follows: 

 9          Each of the first three counts deal with each of the three documented 
10          victims here, Jane Does I, II[,] and III; each of [th]em contains a 
11          mandatory minimum sentence of 15 years and a statutory maximum 
12          sentence of 30 years. So, on each of Counts I through III, youʹre 
13          looking at 15 to 30. Counts IV and V have a statutory maximum of 
14          10 years each, and those are the counts that deal with the 
15          photographs obtained over the internet. When I look at the first 
16          three counts and look at the specific children that are involved, then 
17          I have to say to myself[,] which one of [th]em didn’t you abuse? And 
18          my answer to that is there isn’t none of the three that you didn’t 
19          abuse.  
20          So when I look at the mandatory minimum on each of those 
21          children, I’m not willin[g] to walk away from any of the three. And 
22          as to those three counts, it is my sentence and I hereby sentence you 
23          to 20 years on each of those three counts to be served consecutively 
24          for a total of 60 years. On each of the production counts, there are a 
25          hundred ninety plus victims on those, I sentence you to the statutory 
26          maximum of 10 years on each of those two counts to be served 
                                                   11 
 1         concurrently with the 60 years I have imposed as consecutive 
 2         sentences on Counts I through III.  

 3   App’x at 102. In addition to the 60 years’ imprisonment, the district court 

 4   sentenced Brown to a lifetime of supervised release and restitution in the amount 

 5   of $10,416.00.  

 6         Brown now appeals from this sentence, arguing that the district court 

 7   miscalculated his guidelines range and that the sentence is otherwise 

 8   procedurally and substantively unreasonable. 

 9                                     DISCUSSION 

10         “We review a sentence for procedural and substantive reasonableness, 

11   which is akin to a ‘deferential abuse‐of‐discretion standard.’” United States v. 

12   McCrimon, 788 F.3d 75, 78 (2d Cir. 2015) (quoting United States v. Cavera, 550 F.3d 

13   180, 189 (2d Cir. 2008)). We “must first ensure that the district court committed 

14   no significant procedural error, such as failing to calculate (or improperly 

15   calculating) the Guidelines range, treating the Guidelines as mandatory, failing 

16   to consider the § 3553(a) factors, selecting a sentence based on clearly erroneous 

17   facts, or failing to adequately explain the chosen sentence—including an 

18   explanation for any deviation from the Guidelines range.” Gall v. United States, 

                                              12 
 1   552 U.S. 38, 51 (2007). “Once we have determined that the sentence is 

 2   procedurally sound, we then review the substantive reasonableness of the 

 3   sentence, reversing only when the trial court’s sentence ‘cannot be located within 

 4   the range of permissible decisions.’” United States v. Dorvee, 616 F.3d 174, 179 (2d 

 5   Cir. 2010) (quoting Cavera, 550 F.3d at 189). 

 6         We first address Brown’s argument that the district court miscalculated his 

 7   guidelines range. We then turn to whether Brown’s sentence was otherwise 

 8   procedurally and substantively reasonable. 

 9   I. Brown’s Challenge to the Guidelines Calculation 

10         A. Waiver 

11         As an initial matter, the government argues that Brown has waived any 

12   objection to the guidelines calculation because his attorney did not object to that 

13   calculation in the district court. The government argues that Brown’s attorney’s 

14   failure to object means that this Court cannot conduct even plain error review of 

15   the district court’s guidelines calculation. 

16         “[W]aiver is the ‘intentional relinquishment or abandonment of a known 

17   right.’” United States v. Olano, 507 U.S. 725, 733 (1993) (quoting Johnson v. Zerbst, 


                                               13 
 1   304 U.S. 458, 464 (1938)). “[C]ourts applying [the] waiver doctrine have focused 

 2   on strategic, deliberate decisions that litigants consciously make.” United States v. 

 3   Dantzler, 771 F.3d 137, 146 n.5 (2d Cir. 2014); see also United States v. Yu‐Leung, 51 

 4   F.3d 1116, 1122 (2d Cir. 1995) (“If . . . the party consciously refrains from 

 5   objecting as a tactical matter, then that action constitutes a true ‘waiver,’ . . . .”). A 

 6   true waiver will “extinguish” an error in the district court, precluding appellate 

 7   review. Olano, 507 U.S. at 733. By contrast, “[i]f a party’s failure to [object] is 

 8   simply a matter of oversight, then such oversight qualifies as a correctable 

 9   ‘forfeiture’ . . . .” Yu‐Leung, 51 F.3d at 1122. Where a party forfeits an argument, 

10   we review for plain error. See id. Under that standard, an appellant must 

11   demonstrate that “(1) there is an error; (2) the error is clear or obvious, rather 

12   than subject to reasonable dispute; (3) the error affected the appellant’s 

13   substantial rights, which in the ordinary case means it affected the outcome of 

14   the district court proceedings; and (4) the error seriously affects the fairness, 

15   integrity or public reputation of judicial proceedings.” McCrimon, 788 F.3d at 78 

16   (quoting United States v. Marcus, 560 U.S. 258, 262 (2010)). “[T]he plain error 

17   doctrine,” however, “should not be applied stringently in the sentencing context, 


                                                 14 
 1   where the cost of correcting an unpreserved error is not as great as in the trial 

 2   context.” Id. (alteration in original) (quoting United States v. Wernick, 691 F.3d 108, 

 3   113 (2d Cir. 2012)). 

 4         There appears to be some tension in our case law concerning whether a 

 5   defendant’s failure to object to the guidelines calculation constitutes a “true 

 6   waiver.” Compare McCrimon, 788 F.3d at 78 (reviewing challenge to guidelines 

 7   calculation not raised in district court for plain error), Wernick, 691 F.3d at 113 

 8   (same), and Dorvee, 616 F.3d at 179 (same), with United States v. Jass, 569 F.3d 47, 

 9   66 (2d Cir. 2009) (concluding that failure to object to enhancement constituted 

10   true waiver), United States v. Eberhard, 525 F.3d 175, 179 (2d Cir. 2008) (same), and 

11   United States v. Soliman, 889 F.2d 441, 445 (2d Cir. 1989) (same). We need not 

12   conclusively decide whether Brown’s challenge to the guidelines calculation was 

13   waived or forfeited, however, because, for the reasons explained below, he fails 

14   to demonstrate plain error. 

15         B. Grouping and Stacking  

16          Brown first argues that the district court erred in its application of the 

17   guidelines’ grouping and stacking provisions.  


                                               15 
 1         Chapter 3, Part D of the Sentencing Guidelines Manual provides rules for 

 2   determining a single offense level when a defendant is convicted of multiple 

 3   counts. See generally United States v. Feola, 275 F.3d 216, 219 (2d Cir. 2001) 

 4   (summarizing these rules). First, counts “involving substantially the same harm” 

 5   are “grouped” together. U.S.S.G. § 3D1.2. Next, an offense level for each group is 

 6   determined by using the offense level, enhanced by relevant conduct, for the 

 7   most serious offense within the group. Id. § 3D1.3(a). The combined offense level 

 8   is then determined by using the offense level for the group with the highest level, 

 9   increasing that offense level based on the offense levels of the other groups, and 

10   finally decreasing the offense level as appropriate if the defendant accepts 

11   responsibility for his offense. Id. §§ 3D1.4, 3E1.1.    

12         The district court correctly applied these provisions. As noted, the district 

13   court grouped Counts 1, 4, and 5 because they involved substantially the same 

14   harm. The court was required to group Counts 2 and 3 separately because 

15   Section 3D1.2(d) specifically prohibits grouping counts charging production of 

16   child pornography. The court then determined a combined offense level by using 

17   the offense level for Group 1, the group with the highest level, increasing that 


                                                 16 
 1   offense level based on the levels of Groups 2 and 3, and decreasing the offense 

 2   level based on Brown’s acceptance of responsibility. We see no error, much less 

 3   plain error, in how the district court grouped Brown’s counts of convictions. 

 4          Nor do we see any error in the district court’s application of the stacking 

 5   provisions found in Chapter 5 of the Guidelines Manual. Section 5G1.2(d) 

 6   provides that where there are multiple counts and the guidelines range exceeds 

 7   the highest statutory maximum, the sentences are stacked and run consecutively 

 8   “to the extent necessary to produce a combined sentence equal to the total 

 9   punishment.” Hence, the district court correctly determined that the guidelines 

10   range here was 110 years based on the stacking of the statutory maximums for 

11   the three production counts, which each carried a statutory maximum of 30 

12   years, and the two possession counts, which each carried a statutory maximum 

13   of 10 years.  

14          C. The Enhancement for Violent and Sadomasochistic Conduct 

15          Brown next argues that the district court erred by applying a four‐level 

16   sentencing enhancement for an “offense involv[ing] material that portrays 

17   sadistic or masochistic conduct or other depictions of violence,” U.S.S.G. § 


                                              17 
 1   2G2.2(b)(4), despite the fact that Brown did not produce any sadistic images. 

 2   Since it was Brown’s production count that carried the highest offense level in 

 3   Group 1, Brown is correct that his offense level should not have been increased 

 4   based on the Section 2G2.2(b)(4) enhancement governing possession of child 

 5   pornography. See U.S.S.G. § 3D1.3(a) & cmt. 2.  

 6         Nonetheless, Brown cannot demonstrate plain error because he cannot 

 7   show that any error affected his substantial rights. See McCrimon, 788 F.3d at 78. 

 8   Because Brown’s total offense level of 51 exceeded the highest offense level listed 

 9   in the sentencing table by more than four levels, Brown’s guidelines range would 

10   have been identical even absent this enhancement. Any misapplication was 

11   therefore harmless. See United States v. Cramer, 777 F.3d 597, 603 (2d Cir. 2015) 

12   (“An error in Guidelines calculation is harmless if correcting the error would 

13   result in no change to the Guidelines offense level and sentencing range.”).2   


     2 If, on remand, the district court considers applying the parallel Section 
     2G2.1(b)(4) enhancement governing the production of child pornography, it 
     must first decide whether the possession of sadomasochistic material was 
     “relevant” to Brown’s production of child pornography. See U.S.S.G. § 1B1.1, 
     application note 1(H); id. § 1B1.3(a)(1); see also United States v. Ahders, 622 F.3d 
     115, 120 (2d Cir. 2010). To make such a finding, the district court must “provide 
     at least some analysis of the relatedness . . . between [defendant’s] possession of 

                                               18 
 1   II. Procedural and Substantive Reasonableness  

 2         Brown also raises a more general challenge to the procedural and 

 3   substantive reasonableness of his sentence.  

 4         As noted, in addition to ensuring that the district court properly calculated 

 5   the guidelines range, we must also ensure that the district court committed no 

 6   other significant procedural error, such as “treating the Guidelines as mandatory, 

 7   failing to consider the § 3553(a) factors, selecting a sentence based on clearly 

 8   erroneous facts, or failing to adequately explain the chosen sentence.” Gall, 552 

 9   U.S. at 51; see also United States v. Aldeen, 792 F.3d 247, 251 (2d Cir. 2015). We will 

10   not uphold a sentence as substantively reasonable unless we can first conclude 

11   that the district court adhered to these procedural requirements. See United States 

12   v. Sindima, 488 F.3d 81, 85 (2d Cir. 2007).  

13         At sentencing, the district court noted “the trauma to these three children,” 

14   the fact that “three children” would have to “worry for the rest of their li[v]e[s]” 

15   about the photographs, and that Brown “destroyed the lives of three specific 



     the images and his production of child pornography” and “point to facts in the 
     record supporting its conclusion.” Ahders, 622 F.3d at 122; see also id. at 123 
     (listing relevant factors for the district court to consider).   

                                                19 
 1   children.” App’x at 100‐01. The district court’s explanation suggests that the 

 2   individual harm suffered by each of Brown’s three victims played a critical role 

 3   in the district court’s decision to impose three consecutive 20‐year sentences. But 

 4   the sentencing transcript also suggests that the district court may have 

 5   misunderstood the nature of that harm as to Brown’s third victim. Three times 

 6   the court emphasized the mental anguish that “three specific children” would 

 7   suffer as a result of Brown’s abuse. App’x at 100‐01. Brown’s third victim, 

 8   however, has “no knowledge of having been victimized by Brown.” PSR ¶ 35. 

 9   Her mother declined to submit a victim impact statement specifically because her 

10   daughter “was unaware of the abuse” and had experienced “no negative 

11   impact.” PSR ¶ 51. To be sure, the district court was entitled to punish Brown for 

12   that abuse regardless of whether the victim was aware of it. But given the district 

13   court’s repeated emphasis on the fact that Brown had destroyed the lives of 

14   “three specific children,” we conclude that it is appropriate to remand for 

15   resentencing to ensure that the sentence is not based on a clearly erroneous 

16   understanding of the facts. 3 See, e.g., United States v. Corsey, 723 F.3d 366, 376 (2d 


     3    Our concern is not simply, as the dissent suggests, that the district court “did 

                                                 20 
 1   Cir. 2013) (remanding for resentencing because record was ambiguous as to 

 2   whether district court improperly treated the statutory maximum as the only 

 3   reasonable sentence); United States v. Cossey, 632 F.3d 82, 88‐89 (2d Cir. 2011) 

 4   (remanding for resentencing where it was unclear whether district court 

 5   sentenced defendant based on an appropriate or inappropriate consideration); 

 6   United States v. Juwa, 508 F.3d 694, 699 (2d Cir. 2007) (remanding for resentencing 

 7   where there was “uncertainty from both the sentencing transcript and the 

 8   written order surrounding whether and to what extent the district judge based 

 9   his sentencing enhancement on the assumption that Juwa had engaged in 

10   multiple instances of sexual abuse, as opposed to the single instance to which 

11   Juwa had anticipated pleading guilty in state court” (emphasis omitted)).4 



     not acknowledge” that the third victim “was sleeping at the time she was 
     abused.” Dissenting Op., post at 6. Rather, our concern is that the district court 
     imposed a 20‐year, consecutive sentence on Count Three because the court was 
     under the mistaken impression that the third victim’s life had been “destroyed,” 
     App’x at 101, when in fact she has “no knowledge of having been victimized by 
     Brown,” PSR ¶ 35, and, in the words of her mother, has suffered “no negative 
     impact,” PSR ¶ 51.  

     4 The dissent contends that Brown did not sufficiently present this issue on 
     appeal. Dissenting Op., post at 7‐8. But, as the dissent acknowledges, we have 
     discretion to consider arguments outside of an appellant’s brief where “manifest 

                                              21 
 1         It is possible that, on remand, the district court will reimpose the same 60‐

 2   year sentence that it imposed at the original sentencing. Although we express no 

 3   definitive view on the substantive reasonableness of that sentence at this time, 

 4   we respectfully suggest that the district court consider whether an effective life 

 5   sentence is warranted in this case. See United States v. Craig, 703 F.3d 1001, 1002‐

 6   04 (7th Cir. 2012) (Posner, J., concurring) (expressing “the importance of careful 

 7   consideration of the wisdom of imposing de facto life sentences”).  

 8         We understand and emphatically endorse the need to condemn Brown’s 

 9   crimes in the strongest of terms. But the Supreme Court has recognized that 

10   “defendants who do not kill, intend to kill, or foresee that life will be taken are 

11   categorically less deserving of the most serious forms of punishment than are 

12   murderers.” Graham v. Florida, 560 U.S. 48, 69 (2010). As the Court explained in 

13   Graham, 



     injustice otherwise would result.” See United States v. Babwah, 972 F.2d 30, 35 (2d 
     Cir. 1992). Here, it is necessary to ensure that the sentence is not based on a 
     clearly erroneous understanding of the facts before we can adequately review the 
     substantive reasonableness of Brown’s sentence. See Sindima, 488 F.3d at 85 (“Our 
     ability to uphold a sentence as reasonable will be informed by the district court’s 
     statement of reasons (or lack thereof) for the sentence that it elects to impose.” 
     (alterations and internal quotation marks omitted)).   

                                               22 
 1         There is a line between homicide and other serious violent offenses 
 2         against the individual. Serious nonhomicide crimes may be 
 3         devastating in their harm[,] but in terms of moral depravity and of 
 4         the injury to the person and to the public, they cannot be compared 
 5         to murder in their severity and irrevocability. This is because life is 
 6         over for the victim of the murderer, but for the victim of even a very 
 7         serious nonhomicide crime, life is not over and normally is not 
 8         beyond repair. Although an offense like robbery or rape is a serious 
 9         crime deserving serious punishment, those crimes differ from 
10         homicide crimes in a moral sense. 

11   Id. (citations, alterations, and internal quotation marks omitted). The sentencing 

12   transcript suggests that the district court may have seen no moral difference 

13   between Brown and a defendant who murders or violently rapes children, 

14   stating that Brown’s crime was “as serious a crime as federal judges confront,” 

15   App’x at 101, that Brown was “the worst kind of dangerous sex offender,” App’x 

16   at 102, and that he was “exactly like” sex offenders who rape and torture 

17   children, App’x at 100.  

18         Punishing Brown as harshly as a murderer arguably frustrates the goal of 

19   marginal deterrence, “that is, that the harshest sentences should be reserved for 

20   the most culpable behavior.” United States v. Newsom, 402 F.3d 780, 785‐786 (7th 

21   Cir. 2005). And “[t]hose who think that the idea of marginal deterrence should 

22   play some part in criminal sentences . . . might find little room left above 

                                              23 
 1   [Brown’s] sentence for the child abuser who physically harms his victims, who 

 2   abuses many different children, or who in other ways inflicts greater harm on his 

 3   victims and society.” Id. at 781, 785‐86 (ordering limited remand for 

 4   consideration of whether 324‐month sentence imposed would be affected by 

 5   United States v. Booker, 543 U.S. 220 (2005), where father produced child 

 6   pornography of his daughter and his ex‐girlfriend’s daughter); cf. also United 

 7   States v. Aleo, 681 F.3d 290, 293‐95 (6th Cir. 2012) (vacating 60‐year sentence for 

 8   child pornography offenses as substantively unreasonable where grandfather 

 9   filmed himself digitally penetrating his granddaughter). Moreover, while the 

10   district court appropriately recognized the need for the sentence imposed to 

11   afford adequate general deterrence, “sentencing judges should try to be realistic 

12   about the incremental deterrent effect of extremely long sentences.” Craig, 703 

13   F.3d at 1004 (Posner, J., concurring).  

14         Finally, to the extent that the district court believed it necessary to 

15   incapacitate Brown for the rest of his life because of the danger he poses to the 

16   public, we note that defendants such as Brown are generally less likely to 

17   reoffend as they get older. See id. at 1003‐04 (citing studies showing that “[o]nly 


                                                24 
 1   1.1 percent of perpetrators of all forms of crime against children are between 70 

 2   and 75 years old and 1.3 percent between 60 and 69”). If Brown were ever 

 3   released, he would still be subject to a lifetime term of supervised release and be 

 4   required to register as a sex offender, further reducing his risk of recidivism. 

 5         We understand that balancing these and other concerns to arrive at a just 

 6   sentence is a difficult and delicate task, and one that our system places primarily 

 7   in the hands of district court judges. Our role as an appellate court is to 

 8   determine only whether the sentence can be located within the “range of 

 9   permissible decisions,” and we will vacate a sentence as substantively 

10   unreasonable only when it is “so shockingly high, shockingly low, or otherwise 

11   unsupportable as a matter of law that allowing [it] to stand would damage the 

12   administration of justice.” Aldeen, 792 F.3d at 255 (internal quotation marks 

13   omitted). Again, we express no view at this time as to whether a 60‐year sentence 

14   for Brown’s crimes meets this high standard. We will revisit that issue should the 

15   district court decide to reimpose the same 60‐year sentence on remand. 




                                               25 
1                                      CONCLUSION 

2         Because the sentencing transcript suggests that the district court may have 

3   based its sentence on a clearly erroneous understanding of the facts, we 

4   REMAND for resentencing in accordance with the procedures set forth in United 

5   States v. Jacobson, 15 F.3d 19 (2d Cir. 1994), and in light of this opinion. 




                                               26 
                                                                                       




 1    DRONEY, Circuit Judge, dissenting: 

 2           The  majority  simply  disagrees  with  the  length  of  the 

 3    imprisonment imposed upon the defendant by the district court, yet 

 4    it  cloaks  that  disagreement  as  procedural  error.    There  was  no 

 5    procedural error, and the sentence was well within the discretion of 

 6    the  district  court.    It  was  also  appropriate.    The  defendant  sexually 

 7    abused at least three very young girls, recorded that abuse, installed 

 8    secret cameras in public areas where children changed clothes, and 

 9    possessed  over  25,000  images  of  child  pornography  on  his 

10    computers,  including  many  scenes  of  bestiality  and  sadistic 

11    treatment.    No  doubt  this  was  a  lengthy  sentence,  but  it  was 

12    warranted.   

13           I dissent.  The district judge committed no error whatsoever—

14    procedural or substantive.   
 1    I.     Background 

 2           On  March  21,  2012,  Brown  was  indicted  in  the  Northern 

 3    District  of  New  York  on  five  counts:  three  counts  of  production  of 

 4    child  pornography  in  violation  of  18  U.S.C.  §§  2251(a),  (e)  and 

 5    2256(8) (Counts One to Three), and two counts of possession of child 

 6    pornography  in  violation  of  18  U.S.C.  §§  2252A(a)(5)(B),  (b)(2)  and 

 7    2256(8)(A) (Counts Four and Five).   

 8           Brown  was  sentenced  to  60  years’  imprisonment  after 

 9    pleading  guilty  to  the  three  counts  of  production  of  child 

10    pornography—each  in  connection  with  a  different  young  female 

11    victim—and  the  two  counts  of  possession  of  child  pornography.  

12    The  three  child  victims  in  the  production  counts  were  identified  as 

13    Jane  Does  1  through  3.    This  was  a  below‐Guidelines  sentence; 

14    Brown’s  sentence  calculated  under  the  Guidelines  was  110  years.  

15           Brown  has  never  objected  to  the  factual  portions  of  the  Pre‐

16    Sentence Report (“PSR”).  In addition, as part of his plea agreement, 




                                            2 
       
 1    he  expressly  admitted  certain  details  of  his  criminal  conduct.  

 2    Although  the  majority  gives  a  description  of  the  nature  of  Brown’s 

 3    crimes,  Majority  Op.  3‐8,  a  fuller  description  of  the  impact  of 

 4    Brown’s crimes on the victims is important.  

 5           Many of the victims identified in the images that related to the 

 6    two possession counts provided Victim Impact Letters to the district 

 7    court  prior  to  sentencing.    In  those  letters,  the  victims  recounted 

 8    feelings of helplessness, depression, shame, and fear.  In the words 

 9    of one victim,  

10           My  privacy  and  myself  ha[ve]  been  violated  and  my 
11           pictures are on the internet all over the world. . . . Even 
12           though I’ve tried so hard to forget there’s not a day that 
13           goes  by  that  it  doesn’t  affect  me. . . . I  break  down  into 
14           tears all of a sudden, I don’t talk for a day, I get random 
15           flashbacks,  I  have  horrible  nightmares. . . . Now  the 
16           pictures  are  spread  all  over  the  internet,  and 
17           unfortunately it’s beyond my control.  

18    PSR  at  36‐37.    In  the  words  of  another  victim,  “[b]eing  sexually 

19    abused  is  something  you  never  forget, . . . .  [b]ut  when  you  have 

20    photographs of your abuse on the Internet, . . . it makes it even more 




                                              3 
       
 1    impossible to keep it in your past and move on from it.  It is like the 

 2    abuse is still happening.”  PSR at 41. 

 3          As  to  the  three  counts  of  the  indictment  which  charged 

 4    production of child pornography, the families of Jane Doe 1 and Jane 

 5    Doe  2  spoke  at  Brown’s  sentencing.    They  described  the  significant 

 6    behavioral issues that these girls suffer, and how the girls struggle to 

 7    maintain  relationships  with  family  and  friends.    For  example,  Jane 

 8    Doe  1’s  family  explained  that  Jane  Doe  1  blames  herself  for  what 

 9    happened.    She  experiences  frequent  nightmares  in  which  Brown 

10    “chas[es] her with [his] phone and camera.”  App. 84.  Jane Doe 1’s 

11    grandmother  recounted  witnessing  these  nightmares  and  hearing 

12    Jane Doe 1 scream, “Get him off me, get him off me.”  App. 84.  Jane 

13    Doe  1  was  nearly  held  back  in  school  and  required  one‐on‐one 

14    tutoring  and  counseling  services.    Jane  Doe  2’s  family  similarly 

15    described  how  Jane  Doe  2  suffers  from  guilt  and  nightmares,  has 

16    difficulty  trusting  other  people,  and  has  required  extensive 




                                           4 
       
 1    treatment,  including  medication  and  counseling.    The  families  told 

 2    the  district  court  that  both  they  and  the  girls  “feel  violated  in  the 

 3    worst imaginable way” and that the girls “live in fear” and continue 

 4    to “struggle[] with what happened.”  App. 83.  Jane Doe 3, Brown’s 

 5    ex‐wife’s sister, PSR ¶ 61, did not submit a Victim Impact Statement 

 6    or speak at sentencing. 

 7           At sentencing, the district court accepted the PSR’s Guidelines 

 8    calculation.    At  Criminal  History  Category  I  and  offense  level  43, 

 9    Brown’s  recommended  sentence  under  the  Guidelines  was  initially 

10    life  imprisonment.    However,  because  each  count  was  subject  to  a 

11    statutory maximum, Brown’s Guidelines sentence became 110 years.  

12    Brown’s  counsel  stated  that  Brown  had  no  objection  to  this 

13    calculation.  

14           The district court sentenced Brown to 60 years’ imprisonment, 

15    imposing  20‐year  consecutive  terms  on  Counts  One  through  Three 

16    (the  production  counts  related  to  victims  Jane  Does  1  through  3), 




                                              5 
       
 1    and 10‐year terms on Counts Four and Five (the possession counts) 

 2    to be served concurrently with one another and with its sentence on 

 3    the production counts.    

 4    II.    Procedural Reasonableness  

 5           On appeal, Brown raises—for the first time—two challenges to 

 6    his  Guidelines  calculation:  (1)  that  the  district  court  misapplied  the 

 7    Guidelines’ grouping and stacking provisions and (2) that the court 

 8    erroneously applied an enhancement for material depicting sadistic 

 9    or  masochistic  conduct.    Despite  rejecting  these  challenges,  see 

10    Majority Op. 15‐18, the majority nonetheless concludes that Brown’s 

11    sentence was procedurally unreasonable on a basis not raised before 

12    the  district  court  or  on  appeal:  that  Jane  Doe  3  was  sleeping  at  the 

13    time she was abused and recorded by the Defendant, and the district 

14    court  did  not  acknowledge  that  at  sentencing.    Because  the  district 

15    court imposed a consecutive sentence of 20 years for the production 




                                              6 
       
 1    count  related  to  Jane  Done  3,  the  majority  concludes,  the  sentence 

 2    must be vacated.      

 3           While     the     majority     faults    the    district    court    for 

 4    “misunderst[anding]  the  nature  of  [the]  harm  as  to  Brown’s  third 

 5    victim,”  Majority  Op.  20,  Brown’s  only  discussion  of  any  factual 

 6    error  by  the  district  court  appears  in  his  brief’s  description  of  the 

 7    case’s  procedural  history,  where  he  writes  that  “Judge  Sharpe 

 8    erroneously  emphasized  the  pictures’  supposedly  violent  and  or 

 9    sadistic aspects.”  Appellant’s Br. at 10.  This has nothing to do with 

10    the  district  court’s  understanding  of  the  harm  inflicted  upon  Jane 

11    Doe  3.    And  while  Brown  quotes  portions  of  the  district  court’s 

12    statement  at  sentencing  which  the  majority  finds  troubling, 

13    Appellant’s  Br.  at  40,  Brown  does  so  only  in  the  context  of  an 

14    unrelated  challenge  to  the  substantive  reasonableness  of  his 

15    sentence.  This is insufficient to raise the issue on appeal.  See Norton 

16    v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently 




                                             7 
       
1    argued in the briefs are considered waived and normally will not be 

2    addressed on appeal.”).   

3            While  we  have  discretion  to  consider  arguments  outside  an 

4    appellant’s brief where “manifest injustice would otherwise result,” 

5    JP Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 412 F.3d 

6    418,  428  (2d  Cir.  2005),  no  such  extreme  circumstances  warrant 

7    exercise of that discretion here.1    

                                                                 
     1
        In  addition  to  the  arguments  discussed  above,  Brown  also  argues  that  the 
     district court erred by (1) finding that he had not demonstrated remorse for his 
     crimes  and  (2)  “erron[e]ously  believ[ing]  that  [Brown]  produced  violent  or 
     sadomasochistic  child  pornography.”    Appellant’s  Br.  31.    The  majority  did  not 
     rely  on  these  arguments  as  a  basis  for  vacatur,  and  for  good  reason.    As  to  the 
     first  argument,  the  district  court’s  finding  did  not  affect  Brown’s  Guidelines 
     range;  in  accepting  the  PSR’s  Guidelines  calculation,  the  district  court  in  fact 
     reduced  Brown’s  offense  level  by  three  levels  for  acceptance  of  responsibility.    
     Moreover,  the  assessment  of  whether  Brown  had  demonstrated  remorse  was 
     well within the province of the district court, and there was no clear error in the 
     court’s  finding.    Cf.  United  States  v.  Cousineau,  929  F.2d  64,  69  (2d  Cir.  1991) 
     (“[T]he  district  court[‘s]  [conclusion  that  the  defendant] . . . had  not  shown 
     remorse  or  acknowledged  the  wrongfulness  of  the  conduct  for  which  he  was 
     convicted . . . .  is  entitled  to  great  deference . . . .”).    As  to  the  second  argument, 
     although the images Brown possessed on his computer but did not produce were 
     the  ones  that  depicted  violent  or  sadomasochistic  conduct,  the  district  court’s 
     remarks  at  sentencing  demonstrate  that  the  court  distinguished  between  the 
     production  and  possession  counts,  see  App.  100  (discussing  production  counts 
     and stating that those counts did not “obviate the last counts of the indictment, 
     which  [are]  the  possession  of  the  child  pornography”),  and  was  aware  that  the 
     sadistic  and  violent  images  at  issue  were  produced  by  other  individuals  and 




                                                    8 
      
 1                  Even assuming that the majority properly reached this issue, I 

 2    cannot agree that the district court procedurally erred by stating that 

 3    Brown  “destroyed  the  lives  of  three  specific  children,”  App.  101, 

 4    simply  because  Jane  Doe  3  was  asleep  at  the  time  Brown  sexually 

 5    abused  and  photographed  her.    See  Majority  Op.  20.    The  majority 

 6    concludes  that  the  district  court’s  “repeated  emphasis  on  the  fact 

 7    that  Brown  had  destroyed  the  lives  of  ‘three  specific  children,’”  is 

 8    reason “to remand for resentencing to ensure that the sentence is not 

 9    based on a clearly erroneous understanding of the facts.”  Id. 

10                  Unlike  the  majority,  I  do  not  find  that  the  court’s  comments 

11    “suggest[] that the district court may have misunderstood the nature 

12    of  that  harm  as  to  Brown’s  third  victim.”    Id.    In  making  the 

13    comment  about  the  “three  specific  children,”  the  court  was 


                                                                                                                                                                        
      possessed  by  Brown,  see  id.  (“[T]he  possession  of  the  child  pornography 
      [counts] . . . result[]  in  identifying  294  additional  victims  and  a  hundred  ninety‐
      four  known  victim  series, . . . and  those  pictures  involving  torture,  sexual 
      intercourse,  bestiality  and  bondage. . . . The  children  depicted  in . . . those 
      photographs,  did  not  volunteer  to  participate  in  torture,  sexual  intercourse, 
      bestiality and bondage.”).   




                                                                                     9 
       
 1    discussing the need for specific deterrence in light of the significant 

 2    harm  Brown  caused  to  the  victims  in  both  the  child  pornography 

 3    that he produced and possessed.  See App. 101‐02.  However, when 

 4    discussing  the  severity  of  Brown’s  actions  toward  Jane  Does  1,  2, 

 5    and  3,  and  its  relationship  to  the  severity  of  the  sentence  imposed, 

 6    the court explained, “When I look at the first three counts and look 

 7    at the specific children that are involved, then I have to say to myself 

 8    which  one  of  [them]  didn’t  you  abuse?    And  my  answer  to  that  is 

 9    there isn’t none of the three that you didn’t abuse.”  App. 102.  Not 

10    only did the district court specifically note that a factor important to 

11    it in imposing Brown’s sentence was “Jane Doe III, [and that Brown] 

12    ejaculate[ed]  on  her  while  she  was  sleeping,”  App.  100  (emphasis 

13    added),  but  also  said  that  it  had  read  the  presentence  report,  App. 

14    77,  101,  which  specifically  states  that  Jane  Doe  3  was  asleep,  PSR 

15    ¶¶ 27, 35, and presently unaware of the abuse.  PSR ¶ 51.   




                                            10 
       
 1            While  it  is  true  that Jane  Doe 3 may  have  been  unaware that 

 2    Brown  molested  her  and  recorded  it,  this  does  not  mean  that  the 

 3    court  committed  procedural  error  by  concluding  that  Brown 

 4    “abuse[d]”  her,  App.  102,  or  that  a  significant  sentence  was  not 

 5    warranted  on  Count  Three.    That  Jane  Doe  3  was  asleep  does  not 

 6    change the fact that Brown placed his penis on her hand, ejaculated 

 7    on her hands and feet, and pulled aside her underwear to touch her 

 8    vagina, all while taking pictures and videos that he later uploaded to 

 9    his  computer  for  future  viewing.2    Simply  because  Jane  Doe  3  did 

10    not know of Brown’s actions then does not mean she will not learn 

11    of  them  in  the  future.    When  she  does  discover  what  occurred,  she 

12    will have to live with the fact that she was violated in a deplorable 

13    way by a close family member.   



                                                                  
      2
        Although the images of Jane Doe 3—like the images of Jane Doe 1 and Jane Doe 
      2—were  produced  by  Brown  and  uploaded  to  his  computer,  it  is  not  clear 
      whether images of Jane Doe 3 were shared on the Internet, as the images of Jane 
      Doe  1  and  Jane  Doe  2  were.    It  is  also  not  clear,  however,  that  they  were  not 
      shared.  




                                                   11 
       
 1           Like  Jane  Doe  1,  Jane  Doe  2,  and  the  many  other  victims 

 2    represented in the Victim Impact Letters that were before the district 

 3    court for the counts of possession of child pornography, Jane Doe 3 

 4    will  also  be  exposed  to  the  fear  and  uncertainty  of  whether  the 

 5    photographs  that  Brown  produced  will  be  viewed  by  others.    The 

 6    district court correctly recognized this fear when it stated “the three 

 7    children  here  worry  []  for  the  rest  of  their  li[ves],”  App.  100,  about 

 8    whether  photographs  of  their  abuse  have  or  will  be  viewed  by 

 9    others.  Jane Doe 3 is as likely to experience this uncertainty and fear 

10    as the other victims, regardless of whether she currently remembers 

11    the abuse. 

12           That Jane Doe 3 was asleep when she was abused must also be 

13    considered  in  the  context  of  Brown’s  other  abuse  and  misconduct.  

14    Brown admitted to sexually assaulting three victims; Jane Does 1, 2, 

15    and  3.    The  presentence  report  also  indicated  that  there  were  two 

16    additional victims, Victims 4 and 5.  PSR ¶ 37.  Brown had numerous 




                                              12 
       
1    computer files of these two additional victims.  PSR ¶ 36.  However, 

2    law enforcement was unable to establish the identities of these two 

3    minors, and Brown’s production of these images was not charged in 

4    the Indictment.  But Brown did not object to the presentence report 

5    before  sentencing  and  the  district  court  specifically  inquired 

6    whether  there  were  any  objections  to  the  PSR  at  sentencing;  there 

7    were none.  App. 78.  Victim #4 was eight or nine years old and was 

8    photographed opening her vagina, and Victim #5 was an unknown 

9    infant.3    PSR  ¶ 37.    The  identified  victims  Brown  abused  ranged  in 


                                                                 
     3
        At sentencing, the government provided that the nature of the images of 
     Victims #4 and 5 “were different” as “they involved a hidden camera where the 
     images may not be considered sexually explicit, but they captured two minors 
     changing in and out of their clothing.”  App. 80‐81.  The government continued, 
     stating “there were two additional victims, Jane Doe VI and VII” who were “also 
     secretly filmed with a hidden camera changing in and out of their clothes.”  App. 
     81.  The government appears to have made this statement in error as the PSR 
     states that “images of Victim #4 depicted a female approximately eight to nine 
     years old with black hair opening her vagina and wearing a cartoon t‐shirt” and 
     that images of Victim #5 “depict an unknown infant.”  PSR ¶ 37.  The PSR goes 
     on to provide that “[i]mages were also located of unknowing victims obtained by 
     the defendant hiding a pinhole camera at various locations.”  PSR ¶ 38 (emphasis 
     added).  The PSR provides that four children were filmed by the pinhole camera: 
     an identified minor female who was unaware she was a victim, Brown’s son, and 
     two unidentified children who were taped changing out of their swimwear.  PSR 
     ¶ 38.  Victims #4 and 5 are not those children, identified by the government at 




                                            13 
      
 1    age  from  eight  to  eleven  years  old.    Forensic  analysis  of  Brown’s 

 2    computer  revealed  44  files  of  child  pornography  produced  of  Jane 

 3    Doe 1, 12 files of Jane Doe 2, 39 files of Jane Doe 3, 33 files of Victim 

 4    #4, and 2 files of Victim #5.  In addition, over 25,000 images of child 

 5    pornography, including depictions of bondage, bestiality, and what 

 6    appeared  to  be  an  intoxicated  minor,  were  recovered  on  Brown’s 

 7    computers.  PSR ¶¶ 36, 41.  Brown also placed a pinhole camera in 

 8    various  locations,  including  in  a  hamper  at  a  pool  party  and  at  a 

 9    hotel  bathroom  in  a  Lake  George  waterpark,  which  recorded 

10    children changing out of their swimwear.  PSR ¶ 38.   

11                  I  therefore  cannot  conclude  from  either  Brown’s  sentence  or 

12    the  district  court’s  explanation  for  that  sentence  that  the  court 

13    “misunderstood”  the  harm  to  Jane  Doe  3  when  it  imposed  a 

14    consecutive sentence of 240 months’ imprisonment on Count Three.   




                                                                                                                                                                        
      sentencing as Victims #6 and 7, depicted in images and videos obtained by 
      Brown’s placement of the pinhole cameras.  




                                                                                    14 
       
 1    III.   Substantive Reasonableness  

 2           Although  the  majority  purports  not  to  express  a  “definitive 

 3    view on the substantive reasonableness of [the]  sentence,” Majority 

 4    Op. 22, it nonetheless urges the district court to consider whether the 

 5    imposed  sentence  is  truly  warranted  and  suggests  that  a  lesser 

 6    sentence  is  required.    Based  on  the  court’s  statements  analogizing 

 7    Brown to “the worst kind of dangerous sex offender,” App. 102, and 

 8    his  offense  conduct  as  “as  serious  a  crime  as  federal  judges 

 9    confront,”  App.  101,  the  majority  suspects  “the  district  court  may 

10    have seen no moral difference between Brown and a defendant who 

11    murders or violently rapes children.”  Majority Op. 23.  The majority 

12    also faults the district court in stating that Brown “was ‘exactly like’ 

13    sex  offenders  who  rape  and  torture  children.”    Majority  Op.  23 

14    (quoting App. 100).   




                                          15 
       
 1           I  disagree.    The  district  court  did  not  say  that  Brown  was 

 2    “exactly  like”  sex  offenders  who  rape  and  torture  children,  as  the 

 3    majority suggests.  The court’s remarks were as follows: 

 4           The possession of child pornography is not a victimless 
 5           crime.    The  children  depicted in . . . those  photographs, 
 6           did  not  volunteer  to  participate  in  torture,  sexual 
 7           intercourse, bestiality and bondage.  They were hijacked 
 8           by  people  exactly  like  you,  Mr.  Brown,  put  through 
 9           those events, had them photographed, and as the three 
10           children here worry about for the rest of their life, those 
11           photographs  are  out  there  forever,  as  is  demonstrated 
12           by  the  fact  that  somebody  like  you  can  retrieve  [them] 
13           and continue to victimize [them]. 

14    App.  100‐101.    Thus,  the  court  did  not  indicate  that  Brown  was  as 

15    morally  culpable  as  an  individual  who  rapes  or  tortures  children.  

16    Rather, in making these statements, the court was emphasizing that 

17    Brown  not  only  committed  the  serious  crime  of  possessing  over 

18    25,000  images  of  child  pornography,  but  also  committed  the  even 

19    more  serious  crimes  of  producing  child  pornography  of  multiple 

20    child victims forced to engage in sexual acts.  It was in this sense—




                                           16 
       
 1    that  he  was  a  “producer”  of  child  pornography—that  Brown  was 

 2    “exactly like” those who created the images that he possessed.    

 3          The  other  statements  cited  by  the  majority  do  not  show  that 

 4    the district court, in fact, viewed Brown’s conduct as the worst crime 

 5    a  defendant  could  commit.    On  the  broad  spectrum  of  criminal 

 6    conduct, Brown’s conduct was not as severe as that of a murderer or 

 7    an individual who rapes or tortures a child.  See Majority Op. 23‐24.  

 8    The  district  court’s  comments—read  in  context—were  meant  to 

 9    emphasize the severity of Brown’s many crimes in contrast to crimes 

10    of lesser severity, rather than to suggest that his crimes were in fact 

11    the  “most  severe”  he  could  have  committed.    Thus,  in  describing 

12    Brown  as  the  “worst  kind  of  dangerous  sex  offender,”  the  district 

13    court  explained,  “You’re  not  just  one  who  looks  at  photographs 

14    obtained  over  the  internet.    You’re  one  who  puts  that  penchant  in 

15    action, as is demonstrated here.”  App. 102.  The court therefore was 

16    simply explaining that Brown’s conduct was more serious than that 




                                           17 
       
 1    of  an  individual  who  possesses,  but  does  not  produce,  child 

 2    pornography.   

 3           While the court did not expressly compare Brown’s crimes to 

 4    more severe offenses—such as murder, torture, or rape—an express 

 5    discussion  was  not  required.    See  United  States  v.  Pereira,  465  F.3d 

 6    515, 523 (2d Cir. 2006) (finding no error where the district court did 

 7    not expressly consider certain § 3553(a) factors).  I therefore disagree 

 8    that the district court’s language signaled error or an inability to see 

 9    a “moral difference” between Brown and a defendant who murders 

10    or  violently  rapes  children.    Nor  do  I  believe  this  is  one  of  those 

11    “exceptional cases where the trial court’s decision ‘cannot be located 

12    within the range of permissible decisions.’”  United States v. Cavera, 

13    550  F.3d  180,  189  (2d  Cir.  2008)  (en  banc)  (quoting  United  States  v. 

14    Rigas, 490 F.3d 208, 238 (2d Cir. 2007)).   

15           Brown  repeatedly  engaged  in  sexual  contact  with  at  least 

16    three  young  girls  between  the  ages  of  eight  and  eleven  while  he 




                                             18 
       
 1    photographed and videotaped the abuse.  This contact is captured in 

 2    the  images  themselves,  which  show  each  victim’s  underwear  being 

 3    pulled aside while her genital area is touched; an adult penis in one 

 4    victim’s hand, next to one victim’s mouth, and on one victim’s lips; 

 5    and Brown ejaculating onto one victim’s hands and feet.   

 6          Brown’s actions were calculated.  He produced the images of 

 7    Jane  Doe  1  and  Jane  Doe  2  at  Jane  Doe  2’s  mother’s  trailer  home 

 8    when they were entrusted to his care on various occasions.  He also 

 9    sought to bring the girls to Lake George just weeks after producing 

10    pornographic images and videos of Jane Doe 3 in the same location.  

11    He even offered to buy Jane Doe 1 an iPad in exchange for the ability 

12    to  take  additional  photographs.    Brown  also  admitted  to  hiding  a 

13    pinhole  camera  in  bathrooms  at  specific  locations  where  they  were 

14    likely  to  capture  images  of  children  nude,  including  a  public 

15    waterpark,  and  did  not  object  to  the  PSR’s  description  of  the 

16    production of child pornography of Victims #4 and 5.   




                                           19 
       
 1           Brown’s conduct resulted in the production of 145 still images 

 2    and  three  videos  of  the  identified  victims  and  additional  images  of 

 3    two  unidentified  victims.    Several  of  the  pornographic  images  of 

 4    Jane  Doe  1  and  Jane  Doe  2  were  uploaded  to  the  Internet.4    Brown 

 5    also  downloaded  over  25,000  still  images  and  365  videos  of  child 

 6    pornography, including still images depicting torture, bondage, and 

 7    bestiality.  

 8           All of these undisputed facts, taken together, weighed in favor 

 9    of a particularly severe sentence for Brown’s convictions on the three 

10    production  and  two  possession  counts.    Nevertheless,  the  district 

11    court  imposed  a  sentence  that  was  well‐below  Brown’s 

12    recommended Guidelines range.   

13           This  case  is  not  United  States  v.  Dorvee,  616  F.3d  174  (2d  Cir. 

14    2010).    In  Dorvee,  the  defendant  was  sentenced  to  the  statutory 

15    maximum of 240 months’ imprisonment after pleading guilty to one 
                                                                  
      4
           Brown  has  denied  uploading  the  images  but  acknowledged  that  no  one  else 
      had access to the images or was aware of their existence, such that someone else 
      could have uploaded them.   




                                                20 
       
 1    count  of  distribution  of  child  pornography.    See  id. at 176.   Dorvee’s 

 2    conviction  arose  from  sexually‐explicit  conversations  that  he  had 

 3    online  with  two  undercover  police  officers  that  he  believed  to  be 

 4    teenage boys.  Id.  Dorvee was arrested when he arrived at a meeting 

 5    with  one  of  the  “boys,”  after  indicating  that  he  wanted  to 

 6    photograph  and  engage  in  sexual  conduct  with  the  “boy.”    Id.    A 

 7    search of Dorvee’s computers revealed several thousand still images 

 8    and approximately 100 to 125 videos of minors engaging in sexually 

 9    explicit conduct.  Id.   

10           We  found  Dorvee’s  within‐Guidelines  sentence  to  be 

11    substantively  unreasonable.    Id.  at  188.    The  district  court  had 

12    “apparent[ly] assum[ed] that Dorvee was likely to actually sexually 

13    assault  a  child,”  but  this  assumption  was  “unsupported  by  the 

14    record  evidence,”  which  demonstrated  that  Dorvee  had  never  had 

15    any  actual  sexual  contact  with  children.    Id.  at  183‐84.    The  record 

16    also  contained  medical  and  psychiatric  expert  reports  that  Dorvee 




                                             21 
       
 1    was  unlikely  to  initiate  a  relationship  with  a  child.    Id.  at  183.    We 

 2    found that application of the Guidelines as applied in Dorvee’s case 

 3    led to an irrational result, observing that the Guidelines resulted in a 

 4    greater sentence than had he been convicted of “actually engag[ing] 

 5    in sexual conduct with a minor.”  Id. at 187.   

 6           Brown  did  have  actual  sexual  contact—repeatedly—with 

 7    multiple  young  victims,  and  Brown  engaged  in  the  production  of 

 8    child  pornography  during  the  course  of  this  abuse.    We  have 

 9    repeatedly  upheld  lengthy  sentences  in  production  cases  post‐

10    Dorvee,  recognizing  a  distinction  between  production  and 

11    possession, particularly in production cases involving sexual contact 

12    with  victims.    See  United  States  v.  Oehne,  698  F.3d  119,  125  (2d  Cir. 

13    2012) (per curiam) (“Dorvee is readily distinguishable . . . . Unlike the 

14    defendant  in  Dorvee,  Oehne  actually  sexually  assaulted  a 

15    child. . . . He  photographed  the  abuse  and  distributed  the  images 

16    over  the  internet,  where  they  have  been  viewed  by  thousands 




                                              22 
       
 1    worldwide. . . .”);  United  States  v.  Broxmeyer,  699  F.3d  265,  291  (2d 

 2    Cir. 2012) (“[T]his case is distinguishable [from Dorvee] in presenting 

 3    ample  record  evidence  of  Broxmeyer  actively  engaging  minors  in 

 4    sexual  conduct,  for  purposes  of  both  photographing  it  and 

 5    participating  in  it.”);  see  also  United  States  v.  Hamilton,  548  F.  App’x 

 6    728,  730  (2d  Cir.  2013)  (summary  order)  (“Insofar  as  Hamilton 

 7    argues  that  such  lengthy  sentences  should  be  ‘reserved  [for] 

 8    intentional murder,’ we find such an argument unavailing.  Nor are 

 9    we  persuaded  that  a  life  sentence  in  the  case  at  bar  overstates  the 

10    ‘seriousness  of  the  offense,’  see  18  U.S.C.  § 3553(a)(2)(A),  given 

11    Hamilton’s role in producing graphic child pornography by filming 

12    himself sexually abusing children as young as four years old.”). 

13           The  record  at  Brown’s  sentencing  amply  demonstrates  that 

14    the  district  court  considered  all  of  the  §  3553(a)  factors,  and  gave 

15    particular  weight  to  the  seriousness  of  Brown’s  criminal  conduct.  

16    Cf.  United  States  v.  Snyder,  425  F.  App’x  64,  65  (2d  Cir.  2011) 




                                              23 
       
 1    (summary order) (“While the district court did make reference to the 

 2    circumstances  of  the  crime  and  expressed  anger  and  disgust,  a 

 3    reading  of  the  record  as  a  whole  indicates  the  district  court 

 4    considered all of the Section 3553(a) factors.”).  The court’s emphasis 

 5    on  the  severity  of  Brown’s  crimes  and  emphatic  language  was 

 6    warranted.  See United States v. Flores‐Machicote, 706 F.3d 16, 23 (1st 

 7    Cir.  2013)  (“Sentencing  judges  are  not  automatons,  and  a  judge  is 

 8    entitled to view certain types of crime as particularly heinous.”).   

 9           Given  the  seriousness  of  Brown’s  offenses  and  the  need  to 

10    protect the public from further crimes of this defendant5 and others, 

11    the  below‐Guidelines  sentence  imposed  in  this  case  was  well 

12    “within the range of permissible decisions.”  Cavera, 550 F.3d at 191; 

13    see,  e.g.,  United  States  v.  Brown,  613  F.  App’x  58,  60  (2d  Cir.  2015) 


                                                                  
      5
         The majority takes note of Brown’s age and states that “defendants such as 
      Brown are generally less likely to reoffend as they get older,” and cites to an 
      opinion by Judge Posner for support.  Majority Op. 24‐25.  But Judge Posner 
      noted in the same concurrence that “sex offenders are more likely to recidivate 
      than other criminals.”  United States v. Craig, 703 F.3d 1001, 1004 (7th Cir. 2012) 
      (Posner, J., concurring).   




                                                24 
       
 1    (summary  order)  (upholding  720‐month  sentence  as  substantively 

 2    reasonable in conspiracy to produce child pornography case); United 

 3    States  v.  Rafferty,  529  F.  Appʹx  10,  13‐14  (2d  Cir.  2013)  (summary 

 4    order)  (upholding  720‐month  sentence  as  substantively  reasonable 

 5    for  four  counts  of  producing  child  pornography  and  one  count  of 

 6    possessing child pornography); cf. United States v. Klug, 670 F.3d 797, 

 7    801  (7th  Cir.  2012)  (“[T]his  court  has  upheld  lengthy  sentences  for 

 8    defendants  involved  in  producing  child  pornography,  even  where 

 9    the victims were not molested in the process.  [For example,] . . . an 

10    80‐year  sentence  was  affirmed . . . . [where  a]  defendant . . . babysat 

11    the young son of his stepbrother but abused his position of trust by 

12    taking nude photos of the child while he slept.”).  I would therefore 

13    find Brown’s sentence to be substantively reasonable.    




                                           25